Investor Contact:Jeremy Friedman Executive Vice President and Chief Financial Officer 978 570 Jeremy.friedman@accellent.com FOR IMMEDIATE RELEASE Accellent Inc. Announces Fourth Quarter 2007 Results Wilmington, MA (March 25, 2008) – Accellent Inc. (the “Company”), a wholly owned subsidiary of Accellent Holdings Corp. (“Accellent”), announced results for the fourth quarter and full year ended December 31, 2007. “2007 was a transition year,” said Robert Kirby, President and CEO of Accellent.“We achieved four consecutive quarters of revenue growth, gained company wide alignment to key initiatives to drive improvements in revenue, cost reduction and cash flow while increasing our commitment to work collaboratively with our customers to drive value.” Fourth Quarter 2007 Financial Results Net sales increased 12.9% to $121.7 million in the fourth quarter of 2007 compared with $107.8 million in the corresponding period of 2006.Sales improved sequentially for the fourth consecutive quarter and increased 1.9% during the fourth quarter compared to the third quarter of 2007. A net loss of $176.9 million was recorded in the fourth quarter of 2007 compared with a net loss of $7.7 million in the corresponding period of 2006.During the fourth quarter of 2007 we completed our annual goodwill impairment test and recorded an additional goodwill impairment charge of $168.9 million, which amount is reflected in the net loss for that quarter Adjusted
